Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claimed invention is interpreted as an anhydrous three-dimensional solid form, which reads on a granule, used primarily in toilet application but composition is not limited. The composition is comprised of an alkali component; acid component, bulking agent, starch, proteolytic enzyme, fragrance or perfume, water and optional adjunct to balance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim 1, 6, 7, 8, 12, 13, 17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quellet et al in view of Rau (6,310,014).
Quellet et al discloses a cleansing product in granular form that may be tableted for certain application in particular hard surfaces such as toilets and other household cleansing (0004 and 0043). The granules create an effervescence that are stable at normal temperatures and for certain applications, in particular the cleaning of household surfaces, e.g. toilets it is highly desirable for effervescence to occur rapidly and vigorously in order to present the user with a strong visual and aural cue to the cleaning process. Further, vigorous effervescence will emit fragrance from the composition in a bursting manner which will further add to the perception of the user that the cleaning process is rapid and thorough. The components are formed with sodium bicarbonate from 10-90% (0012); an acid component such as citric acid at 5 to 80% (0013); a disintegrant such as starches (0023); fragrances in amounts from 0.25-5%; builders in amounts up to 20% (0026); enzymes such as protease enzymes (0031) and water in amounts less than 0.5% (0037). Quellet et al further teach an invention that provides in a first aspect a granulated composition comprising particles of a mixture of an effervescent material and an acid substance in a matrix of a non-aqueous binder material having a melting point in excess of 40-50 degrees centigrade and wherein said binder is released into an aqueous environment in use (0008).
Quellet et al is silent with respect to the starch component proportions.
Rau  disclose a household care and hard surfaces composition comprising citric acid, sodium bicarbonate, enzymes maltodextrin starch such as maltodextrin at 6%, fragrance to produce an effervescent cleaning powder, granular or solid (col. 2, lines 23-27; col. 3, lines 25-25; col. 3, line 44; col. 5, lines 10-20) having a water content is not more than 1% (cl. 6).
It would have been obvious to use starches such as maltodextrin in the amount of 6%, in the absence of a showing to the contrary, given that Quellet et al teaches the use of starches as disintegrates to increase the dissolution of the granulated material (0023) and Rau includes starches such as maltodextrin in granulated products at 6%. Therefore, the skilled artisan at the time the invention was made would include the starch at the amount with the expectation of having dissolution properties and foam formations.
Quellet et al teaches water at less than 0.5% but the claims state a lower limit of 0.5%.
One skilled in the art would have been motivated to include the data point 0.5% or assume the amount is close enough where the skilled artisan would expect a similar product to produce the same or similar compositions.
Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)


Claims 8 and 19 teach ratios of alkali component to acidic components or weight of the tablet. 
Quellet et al do not teach with specific specificity to anticipate the ratios but generally do teach proportions that overlap the required amounts and one skilled in the art, in the absence of a showing to the contrary, to optimize the amounts to suggest a ratio of stoichiometric of 1:1 or a tablet having a mass of 3-7g given the overlapping percentages of ingredients coupled with the molecular weights of the individual components and further the fact that it is held obvious to optimize proportions to determine a set of percentages. Furthermore, Quellet teach each of the same components in their requisite proportions to produce a three dimensional solid form or a tablet for the same purpose of cleansing a toilet or basin. Therefore, one skilled in the art would have been motivated to optimize the amounts of materials to suggest and produce for aesthetic and commercial use a 3-7g tablet since the size of the tablet with the same amounts of compositional ingredients should produce the same size of finished product one skilled would expect the tablet of Quellet et al to comprise 3-7g of mass in the absence of a showing to the contrary.
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
	With respect to the temperature of the dosage at 750ml  of water and from 67-69 degrees Fahrenheit  having mass dissolution rate of from 0.17-0.21 g/s.
The dosage granules of Quellet do not teach a dissolution rate within the parameters as claimed, however, one skilled in the art would have expected similar characteristics from the composition of Quellet et al as the claimed invention given that the same components with the same proportions and utilized for the same purpose. In the absence of a showing to the contrary, commensurate in scope with the claimed invention, the method of dissolving at said rate and ambient condition would have been the same or similar.
With further respect to the dissolution and effervescing rates as stated in claims 12 and 17, Quellet et al is silent with respect to the specific 
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) 

Motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention; Cross Med. Prods.,Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991)

Response to Arguments
Applicant's arguments filed 4-11-2022 have been fully considered but they are not persuasive.
Applicant argues that Quellet teaches away from the use of any other than a  pulvurent or granulated composition. Applicant asserts that paragraphs 0004 and 0005 evidence his argument.
The examiner contends that the terminology 3 dimensional form reads on granules and therefore the teaching of Quellet et al are maintained. It is noted that applicant’s argument with respect claims 3 and 18 as they are relate to a tablet form are acquiesced.
Applicant argues that Rau fails to disclose a three dimensional solid form having a mass of at least 3g.
The examiner contends that Rau is only utilized to show the use of starch in claimed proportions in granular compositions for household usages such as toilet cleansing. The primary reference Quellet et al and Rau teach a three-dimensional solid, which reads on granular and one of ordinary skill in the art would have been motivated to combine the references to suggest the usage of starches in granular formulation in household cleansing.
As stated in KSR Int'l Co., v. Teleflex, Inc., 550 U.S. 398, 418 (2007): 
"[A]nalysis [of whether the subject matter of a claimwould have been prima facie obvious] need not seek out preciseteachings directed to the specific subject matter of thechallenged claim, for a court can take account of the inferencesand creative steps that a person of ordinary skill in the artwould employ." 
Applicant further argues that the use of starches in Rau provide no motivation to identify and select for any reason with the expectation of improved product performance in a three-dimensional solid form.
The examiner contends and respectfully disagrees as Rau is only relied upon to show the use of starch in granular compositions for household use. Rau specifically teaches many of the same ingredients as Quellet such as citric acid, sodium bicarbonate, enzymes maltodextrin starch such as maltodextrin at 6%, fragrance to produce an effervescent cleaning powder, granular or solid (col. 2, lines 23-27; col. 3, lines 25-25; col. 3, line 44; col. 5, lines 10-20) having a water content is not more than 1% (cl. 6). One skilled in the art seeking a granular component using starch in the claimed proportions to suggest effervescent cleansing would look to Rau as motivation to include said ingredient, which is already suggested in a broader teaching as an adjunct ingredient in Quellet. The prior art of record in order to be properly combinable does not have to solve the same problem or suggest what applicant has done nor does it have to achieve the same advantage.
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) 

Allowable Subject Matter
Claims 3 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NECHOLUS OGDEN JR/             Primary Examiner, Art Unit 1761